
	
		II
		110th CONGRESS
		2d Session
		S. 3664
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the extension of a certain hydroelectric
		  project located in the State of West Virginia.
	
	
		1.Extension of deadline to
			 commence construction
			(a)In
			 generalNotwithstanding the period specified in section 13 of the
			 Federal Power Act (16 U.S.C. 806) that would otherwise apply to Federal Energy
			 Regulatory Commission project number 9042, the Federal Energy Regulatory
			 Commission (referred to in this Act as the Commission) shall, on
			 the request of the licensee of that project, and in accordance with the good
			 faith, due diligence, and public interest requirements of, the procedures of
			 the Commission under, and other procedures specified in, that section, extend
			 the deadline by which the licensee is required to commence construction of the
			 project to December 6, 2009.
			(b)ApplicabilitySubsection
			 (a) shall take effect with respect to the project described in that subsection
			 on expiration of the extension, issued by the Commission under section 13 of
			 the Federal Power Act (16 U.S.C. 806), of the period for the commencement of
			 construction of the project.
			(c)Reinstatement
			 of expired licenseIf a license for the project described in
			 subsection (a) expires before the date of enactment of this Act, the Commission
			 shall—
				(1)reinstate the
			 license, effective as of that date of expiration; and
				(2)extend the
			 deadline by which the licensee of the project is required to commence
			 construction of the project to December 6, 2009.
				2.Extension of
			 license periodNotwithstanding
			 the period of a license specified in section 6 of the Federal Power Act (16
			 U.S.C. 799) that would otherwise apply to the project described in section
			 1(a), the Commission shall, on the request of the licensee of that project, and
			 in accordance with such terms and conditions of that Act (16 U.S.C. 791a et
			 seq.) and the Commission as are applicable to the project and the license,
			 extend the period of the license to 60 years, as calculated beginning on the
			 date identified in the original order of the Commission issuing the license for
			 the project.
		
